                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   IN RE:                                           :
                  Thomas A. Jacobson                :
                  Joye L. Jacobson                  :                Chapter 13
                                 Debtor             :
                                                    :                Case No. 1:20-00436
   Deutsch Bank National Trust Company, as Trustee, :
   On behalf of the Holders of J.P. Morgan Mortgage :
   Acquisition Trust 2007-CH3 Asset Backed Pass- :
   Through Certificates, Series 2007-CH3            :
                                                    :
                                 Movant             :
                                                    :                Answer to
                  v.                                :                Motion for Relief from Stay
                                                    :
   Thomas A. Jacobson                               :
   Joye L. Jacobson                                 :
                                 Respondents        :
         and                                        :
   Charles J. Dehart, III                           :
                                 Trustee            :

                             RESPONDENT’S REPLY TO MOTION FOR
                     RELIEF FROM AUTOMATIC STAY OF SECURED CREDITOR

                  AND NOW, this 8th day of December, 2020, comes the respondents, Thomas A.

   Jacobson and Joye L. Jacobson, by and through counsel, the CGA Law Firm and E.

   Haley Rohrbaugh, Esquire, and does file the within response averring that:

         1.             Admitted.

         2.             Admitted.

         3.             Admitted.

         4.             Denied. The exhibits speak for themselves.

         5.             Denied.

         6.             Admitted.




   {01861691/1}


Case 1:20-bk-00436-HWV              Doc 43 Filed 12/08/20 Entered 12/08/20 16:46:20                Desc
                                    Main Document    Page 1 of 3
          7.             It is admitted that the Debtors have failed to make certain post-petition

                         mortgage payments because of some financial difficulties.

         8.              Denied. The Debtors admits that they are currently obligated but is

                         uncertain as to the exact amount of the loan post- petition amount.

                         Debtors wish to discuss entering into a Stipulation to resolve any

                         delinquency and seek a loan modification.

         9.              Denied. Debtor is without knowledge as to the principal balance due on

                         the loan.

         10.             Denied. The averments of Paragraph 10 constitute conclusions of law to

                         which no response of pleading is required.

         11.             Denied. Debtor is without knowledge as to whether, and to the extent

                         which, Movant has incurred legal expenses.



                  WHEREFORE, it is requested that the relief sought not be granted.



                                                       Respectfully submitted,
                                                       CGA Law Firm

                                                       /s/ E. Haley Rohrbaugh
                                                       E. Haley Rohrbaugh, Esquire
                                                       Sup. Ct. I.D. No. 323803
                                                       Counsel for Debtor
                                                       135 North George Street
                                                       York, PA 17401
                                                       (717) 848-4900




   {01861691/1}


Case 1:20-bk-00436-HWV               Doc 43 Filed 12/08/20 Entered 12/08/20 16:46:20                 Desc
                                     Main Document    Page 2 of 3
                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   IN RE:                                           :
                  Thomas A. Jacobson                :
                  Joye L. Jacobson                  :          Chapter 13
                                 Debtor             :
                                                    :          Case No. 1:20-00436
   Deutsch Bank National Trust Company, as Trustee, :
   On behalf of the Holders of J.P. Morgan Mortgage :
   Acquisition Trust 2007-CH3 Asset Backed Pass- :
   Through Certificates, Series 2007-CH3            :
                                                    :
                                 Movant             :
                                                    :          Answer to
                  v.                                :          Motion for Relief from Stay
                                                    :
   Thomas A. Jacobson                               :
   Joye L. Jacobson                                 :
                                 Respondents        :
         and                                        :
   Charles J. Dehart, III                           :
                                 Trustee            :
                                 Respondent

                                       CERTIFICATE OF SERVICE

           I hereby certify that on December 8, 2020, service upon all interested parties
   indicated below was made by sending a true and correct copy of the Answer to Motion
   for Relief, by ECF and/or regular US Mail, postage prepaid, upon:

   Charles J. DeHart, III, Esquire
   Chapter 13 Trustee
   ECF

   James C. Warmbrodt, Esquire
   KML Law Group
   BNY Mellon Independence Center
   701 Market Street, Suite 5000
   Philadelphia, PA 19106


                                                  /s/ E. Haley Rohrbaugh
                                                  E. Haley Rohrbaugh, Esquire




   {01861691/1}


Case 1:20-bk-00436-HWV             Doc 43 Filed 12/08/20 Entered 12/08/20 16:46:20           Desc
                                   Main Document    Page 3 of 3
